Cope, J. delivered the opinion of the Court—Field, C. J. and Norton J. concurring.
This is a proceeding to determine the right of the relator to collect certain taxes in the County of Sierra. The relator is the Sheriff and ex officio Tax Collector of the county, and the respondent is a Constable, and claims to be the lawful collector of poll and license taxes within his township. He relies in support of his claim upon the Act of April, 1858, entitled an “Act concerning the Collection of Pol Taxes,” etc., “ in the County of Sierra; ” and the question is, whether this act was repealed by the provisions of the Revenue Act of 1860. The Act of 1858 provides for the colection of pol and Icense taxes by township officers, to be elected annualy at the general election by the voters of them respective townships, and to hold them offices untl the election and qualificar tion of their successors. The Act of 1860, sec. 3, provides that “ For the purposes of revenue, each county in this State is hereby divided into revenue districts, and each township now organized, or that hereafter may be organized in the several counties, shal constitute a revenue district, to be designated in the same manner as *678said township, or as the Board of Supervisors may direct; provided that the Board of Supervisors of each county, except the County of Placer, shall have power, in their discretion, to consolidate two or more townships in the same revenue district, or to constitute the whole county one revenue district; and provided, further, that no county need be districted until immediately preceding such time as the terms of office of the present incumbent, or any of those now elected to the offices of Assessors or Collectors, shall have expired.” Section 23 provides that “At the general election for county officers in the several counties of this State to which the act applies, and every two years thereafter, there shall be elected in each revenue district a Tax Collector, who shall hold his office for the term of two years, and until his successor is elected and qualified; and who shall be Collector in his district of all property taxes, poH taxes, and Ecense taxes of every description.” Section 102 provides that “AE laws and parts of laws in conflict with the provisions of this act are hereby repealed; provided, that the laws heretofore existing may be enforced in those cases only where the provisions of this act are inapplicable, until the officers provided for in this act are elected and qualified.” The Revenue Act of 1861 repeals the Act of 1860, and provides for the election of a County Tax CoUector, but makes the Sheriff ex officio OoHector in certain counties, including the County of Sierra. This act does not specify to Avhat taxes the duties of the OoHector shaH extend ; and the position taken is that the Act of 1858 was not repealed by that of 1860, and that consequently the duties of the Collector under the Act of 1881 are limited, so far as Sierra County is concerned, to taxes upon property. If it be true that the Act of 1858 was not repealed, the conclusion drawn would seem to be correct; but we regard the act as conflicting with the provisions of the Act of 1880, and as coming within the terms of the repealing clause of that act. It conflicts in several particulars: among which are the substitution of districts for townships, the designation of the coHecting officer, the time and manner of his election, and the term of office. In these respects the provisions of the two acts are repugnant and irreconcilable, and there is nothing in the Act of 1860 which shows an intention to save the Act of 1858 from the effect of the repeal. Certain coun*679ties are excluded from its provisions, and if the intention had been to exclude the County of Sierra, it is hardly possible that this intention would have been left to inference.
We are of opinion that the Sheriff is the proper officer to collect the taxes; and the judgment of the Court below is reversed, and the cause remanded.